                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BAY AREA PAINTERS & TAPERS                         Case No. 3:18-cv-04118-WHO
                                         PENSION TRUST FUND, et al.,
                                   8                    Plaintiffs,                         ORDER ADOPTING REPORT AND
                                   9                                                        RECOMMENDATION AND
                                                 v.                                         GRANTING PLAINTIFFS’ MOTION
                                  10                                                        FOR DEFAULT JUDGMENT
                                         J&C FUENTES PAINTING &
                                  11     DECORATING CO. INC., et al.,                       Re: Dkt. No. 32
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On May 31, 2019, United States Magistrate Judge Laurel Beeler issued a report and

                                  15   recommendation that default judgment be entered against the defendants in this case. Dkt. No. 32.

                                  16   It was then reassigned to me. Dkt. No. 33. The plaintiffs served the defendants on June 6, 2019.

                                  17   Dkt. No. 34. As of the date of this Order, no party has filed an objection to the report and

                                  18   recommendation.
                                  19          I find Judge Beeler’s report well-reasoned, thorough, and correct; I adopt it in every

                                  20   respect. Accordingly, plaintiffs’ motion for default judgment is GRANTED. Judgment is entered

                                  21   in the amount of $527,684.33 comprised of (1) $404,883.00 in assessed withdrawal liability, (2)

                                  22   $80,976.60 in liquidated damages, (3) $21,185.72 in interest from April 1, 2018 through April 17,

                                  23   2019, (4) $2,384.78 in additional interest from April 18, 2019 through May 30, 2019, (5)

                                  24   $14,248.00 in attorney’s fees from January 9, 2019 through April 17, 2019, (6) $184.00 in

                                  25   attorney’s fees from April 18 through May 29, 2019, (7) $3,713.23 in costs from January 9, 2019

                                  26   through April 17, 2019, and (8) $109.00 in additional costs through May 29, 2019. Further, the
                                  27   defendants are ORDERED to provide plaintiffs with the records necessary to determine

                                  28
                                   1   withdrawal liability.

                                   2          IT IS SO ORDERED.

                                   3   Dated: June 26, 2019

                                   4

                                   5
                                                                      William H. Orrick
                                   6                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                  2
